[exhibit101amendment21210001.jpg]
111132808 v10 AMENDMENT NO. 2 TO SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT This AMENDMENT NO. 2, dated as of December
10, 2015 (this "Amendment"), to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 27, 2015, among (a) GT
Advanced Technologies Inc., a Delaware corporation, as a debtor and debtor-in-
possession (the “Borrower”), (b) certain Subsidiaries of Borrower, each as a
debtor and debtor- possession, as Guarantors party thereto, (c) the lenders
party from time to time thereto (collectively, the "Lenders" and individually, a
“Lender”), and (d) Cantor Fitzgerald Securities, as administrative agent (in
such capacity, the "Administrative Agent") and as collateral agent for the
Lenders (in such capacity, the “Collateral Agent” and together with the
Administrative Agent, collectively, the “Agent”) (as amended by that certain
Amendment No. 1 to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of December 1, 2015 among the Borrower, the Guarantors party
thereto, the Lenders party thereto and the Agent, the "Existing DIP Credit
Agreement"; the Existing DIP Credit Agreement, as amended by this Amendment, is
referred to herein as the "DIP Credit Agreement"), is by and among the Borrower,
the Guarantors, the Required Lenders and the Agent. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings provided in the
DIP Credit Agreement. WHEREAS, Borrower, the Guarantors, the Required Lenders
and the Agent desire to amend certain provisions of the Existing DIP Credit
Agreement as provided more fully herein, subject to the terms and conditions set
forth herein. NOW THEREFORE, in consideration of the mutual agreements contained
in the DIP Credit Agreement and herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows: Section 1 Amendments to the DIP Credit
Agreement. 1.01 Section 2.05(b)(ii) of the DIP Credit Agreement is hereby
amended and restated in its entirety as follows: “(ii) (x) Within three (3)
Business Days of receipt by any Loan Party and/or any of its Subsidiaries of any
Net Cash Proceeds described in clause (b) of the definition of Net Cash Proceeds
(other than in connection with the scrapping of any ASF Furnaces), the Borrower
shall apply or cause to be applied, payments in an amount equal to the Net Cash
Proceeds received by the Borrower or any of its Subsidiaries in the following
order: first, in an amount equal to the applicable Apple Repayment Amount to
Apple Inc. and certain of its affiliates pursuant to the Apple Settlement
Amendment, and second, with respect to 20% of any remaining Net Cash Proceeds
(x) retained by the Loan Parties pursuant to the Intercompany Agreement, if the
Intercompany Agreement is applicable to such Net Cash Proceeds or (y) received
by the Loan Parties, if the Intercompany Agreement is not applicable to such Net
Cash Proceeds (in each case, after giving effect to the “first” clause), to
prepay the Loans, and (y) within three (3) Business Days of receipt by any Loan
Party and/or any of its Subsidiaries of any Net Cash EXHIBIT 10.1



--------------------------------------------------------------------------------



 
[exhibit101amendment21210002.jpg]
2 111132808 v10 Proceeds described in clause (b) of the definition of Net Cash
Proceeds with respect to the scrapping of any Retained Furnaces and any Excess
Furnaces, the Borrower shall apply or cause to be applied, payments in an amount
equal to the Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in the following order: first, in an amount equal to the applicable
Apple Repayment Amount (solely to the extent applicable) to Apple Inc. and
certain of its affiliates pursuant to the Apple Settlement Amendment, and
second, with respect to 100% of any remaining Net Cash Proceeds (x) retained by
the Loan Parties pursuant to the Intercompany Agreement, if the Intercompany
Agreement is applicable to such Net Cash Proceeds or (y) received by the Loan
Parties, if the Intercompany Agreement is not applicable to such Net Cash
Proceeds (in each case, after giving effect to the “first” clause), to prepay
the Loans, 1.02 Clause (a) of Section 7.11 shall be amended and restated in its
entirety as follows: “(a) The unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries (excluding, without duplication, (i) any cash
collateral supporting the L/C Facility and restricted cash supporting other
letters of credit, (ii) any cash and Cash Equivalents held by any Chinese
Subsidiaries, (iii) any cash and Cash Equivalents held by any direct or indirect
Subsidiary of the Borrower that is organized in Hong Kong not subject to a valid
and perfected security interest securing the intercompany notes owed to GTAT
Corporation as contemplated by the Intercompany Agreement, (iv) other than any
cash and Cash Equivalents held by any direct or indirect Subsidiary of the
Borrower that is organized in Hong Kong that is subject to a valid and perfected
security interest securing the intercompany notes owed to GTAT Corporation as
contemplated by the Intercompany Agreement, any cash and Cash Equivalents in
excess of $500,000 that are not held in a deposit account or a securities
account subject to a Deposit Account Control Agreement or a Securities Account
Control Agreement, as applicable, (v) any proceeds from the sale or scrapping of
Sold Furnaces, Excess Furnaces and Retained Furnaces, (vi) any proceeds from the
sale or scrapping of Tenant’s Property, (vii) any IRS tax refund, (viii) any and
all non-core asset sale proceeds pursuant to Section 7.05(f), (ix) extension
fees and proceeds from amendments to materials contracts with third parties,
including third party supply agreement with the Hong Kong Debtor; (x) any
proceeds from the sale of the HiCz business and the assets related thereto, (xi)
any insurance proceeds as a result of the May 26, 2015 fire at the Debtor’s Mesa
Facility and (xii) proceeds from Dispositions pursuant to Section 7.05(r)
(clauses (vi) through (xii), collectively, “Certain Net Cash Proceeds”)), to be
less than an amount listed below (each, the “Minimum Cash Amount”) at any time
during the period set forth below opposite to such amount. Minimum Cash Amount
Applicable Period $34,000,000 December 1, 2015 through December 31, 2015
$22,700,000 January 1, 2016 through January 31, 2016 $20,700,000 February 1,
2016 through February 29, 2016



--------------------------------------------------------------------------------



 
[exhibit101amendment21210003.jpg]
3 111132808 v10 Section 2 Representations and Warranties. The Loan Parties
hereby represent and warrant to the Lenders and the Administrative Agent as
follows: 2.01 No Default. At and as of the date of this Amendment and both prior
to and after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing. 2.02 Representations and Warranties True and
Correct. At and as of the date of this Amendment and giving effect to this
Amendment, each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) as of such
earlier date). 2.03 Power, Authorization; Enforceable Obligations. Each Loan
Party has the power and authority, and the legal right, to make, deliver and
perform the Amendment. Each Loan Party has taken all necessary organizational
action to authorize the execution, delivery and performance of the Amendment. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or other Person (other than those that have been, or
on the Second Amendment Effective Date will be, duly obtained or made and that
are, or on the Second Amendment Effective Date will be, in full force and
effect) is required for the due execution, delivery or performance by any Loan
Party of this Amendment. The Amendment has been duly executed and delivered on
behalf of each Loan Party. This Amendment constitutes, a legal, valid and
binding obligation of each Loan Party, enforceable against each such Loan Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). Section 3 Conditions. This Amendment shall become effective and be
deemed effective as of the date when, and only when, all of the following
conditions have been satisfied as determined in the Agent's and the Required
Lenders' discretion (the date of such effectiveness being herein called the
"Second Amendment Effective Date"): (a) Amendment. The Agent shall have received
this Amendment, duly executed by the Borrower, the Guarantors, the Required
Lenders and the Administrative Agent. Section 4 Miscellaneous. 4.01 Continuing
Effect. Except as specifically provided herein, the DIP Credit



--------------------------------------------------------------------------------



 
[exhibit101amendment21210004.jpg]
4 111132808 v10 Agreement and the other Loan Documents shall remain in full
force and effect in accordance with their respective terms and are hereby
ratified and confirmed in all respects. 4.02 No Waiver. This Amendment shall be
effective only in this specific instance for the specific purpose set forth
herein. Except as otherwise expressly provided herein, the DIP Credit Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment or waiver of any right, power or
remedy of the Agent or the Lenders under the DIP Credit Agreement or any other
Loan Document, nor constitute an amendment or waiver of any provision of the DIP
Credit Agreement or any other Loan Document, nor constitute a waiver of, or
consent to, any Default or Event of Default now existing or hereafter arising
under the DIP Credit Agreement or any other Loan Document and the Agent and the
Lenders expressly reserve all of their rights and remedies under the DIP Credit
Agreement and the other Loan Documents, under applicable law or otherwise. 4.03
Loan Document. This Amendment is a Loan Document under and as defined in the DIP
Credit Agreement. 4.04 Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF, EXCEPT AS GOVERNED BY
THE BANKRUPTCY CODE. 4.05 Counterparts. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. 4.06 Headings.
Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Amendment. 4.07 Binding Effect; Assignment. This
Amendment shall be binding upon and inure to the benefit of the Loan Parties,
the Administrative Agent and the Lenders and their respective successors and
assigns in accordance with the terms of the DIP Credit Agreement. 4.08
Integration. This Amendment, including the DIP Credit Agreement, and the other
Loan Documents incorporate all negotiations of the parties hereto with respect
to the subject matter hereof and thereof and are the final expression and
agreement of the parties hereto and thereto with respect to the subject matter
hereof and thereof. This Amendment, including the DIP Credit Agreement, and the
other Loan Documents represent the agreement of the parties



--------------------------------------------------------------------------------



 
[exhibit101amendment21210005.jpg]
5 111132808 v10 hereto with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by any
party hereto or thereto relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or therein. 4.09 Guarantor
Acknowledgment. Each of the undersigned Guarantors hereby acknowledges and
agrees to the terms of this Amendment and confirms that the Guaranty and any
other Loan Document to which such Guarantor is a party remains in full force and
effect after giving effect to this Amendment and continues to be the valid and
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms. 4.10 Reaffirmation; Ratification. Each of Loan
Parties hereby reaffirms its obligations under each Loan Document to which it is
a party. Each Loan Party hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Collateral Documents or any other Loan
Document as collateral security for the obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such obligations, continue to be and remain collateral for such obligations from
and after the date hereof. 4.11 Expenses. The Borrowers will pay all fees, costs
and expenses pursuant to Section 11.04 of the DIP Credit Agreement. 4.12
Instruction to Administrative Agent and Collateral Agent. Each of the Lenders
signatory hereto (constituting Required Lenders) directs the Administrative
Agent and the Collateral Agent to execute this Amendment and authorize the
Administrative Agent and the Collateral Agent to take action as agent on its
behalf and to exercise such powers and discretion under the DIP Credit Agreement
and the other Loan Documents as are delegated to the Administrative Agent and
the Collateral Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto. The Borrower and Lenders agree
that the indemnifications provided in Section 11.04 of the Credit Agreement
apply to the foregoing instruction and the execution of this Amendment.
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 
[exhibit101amendment21210006.jpg]
[Signature Page to DIP Amendment No. 2] IN WITNESS WHEREOF, the parties hereto
have caused this Amendment to be executed by their respective officers thereunto
duly authorized, as of the date first above written. BORROWER: GT ADVANCED
TECHNOLOGIES INC. By: Name: Hoil Kim Title: Vice President, Chief Administrative
Officer, General Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit101amendment21210007.jpg]
[Signature Page to DIP Amendment No. 2] GUARANTORS: GTAT CORPORATION By: Name:
Hoil Kim Title: Vice President, Chief Administrative Officer, General Counsel
and Secretary GT ADVANCED EQUIPMENT HOLDING LLC By: Name: Michele Rayos Title:
Treasurer GT EQUIPMENT HOLDINGS, INC. By: Name: Hoil Kim Title: Vice President
and Secretary LINDBERGH ACQUISITION CORP. By: Name: Hoil Kim Title: Vice
President, General Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit101amendment21210008.jpg]




--------------------------------------------------------------------------------



 
[exhibit101amendment21210009.jpg]
[Signature Page to DIP Amendment No. 2] GUARANTORS: GT SAPPHIRE SYSTEMS HOLDING
LLC By: Name: Hoil Kim Title: Vice President, General Counsel and Secretary GT
ADVANCED CZ LLC By: Name: Hoil Kim Title: Vice President, General Counsel and
Secretary GT SAPPHIRE SYSTEMS GROUP LLC By: Name: Hoil Kim Title: Vice
President, General Counsel and Secretary GT ADVANCED TECHNOLOGIES LUXEMBOURG S.À
R.L. By: Name: Hoil Kim Title: Manager GTAT IP HOLDINGS LLC By: Name: Hoil Kim
Title: Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit101amendment21210010.jpg]




--------------------------------------------------------------------------------



 
[exhibit101amendment21210011.jpg]




--------------------------------------------------------------------------------



 
[exhibit101amendment21210012.jpg]




--------------------------------------------------------------------------------



 
[exhibit101amendment21210013.jpg]




--------------------------------------------------------------------------------



 
[exhibit101amendment21210014.jpg]




--------------------------------------------------------------------------------



 
[exhibit101amendment21210015.jpg]
[Signature Page to DIP Amendment No. 2] LENDER: WBOX 2014-3 LTD. By: Name:
Title: DocuSign Envelope ID: AE1BE2DC-1448-4A1F-AA22-3B33FBDFB609 Partner,
General Counsel and Chief Operating Officer 12/9/2015 | 10:27 PT



--------------------------------------------------------------------------------



 
[exhibit101amendment21210016.jpg]




--------------------------------------------------------------------------------



 